Spencer, J. delivered the opinion of the Court.
The objection taken to the deed under which the defendant claims to retain possession of the premises, is, that it was without consideration of any kind. That a deed of lands will be inoperative, if there be no consideration to uphold it, can admit of no doubt That point was fully discussed in this Court, in Jackson v. Alexander. (3 Johns. Rep. 484.) In the present case, there is no pretence of consideration, other than such as is expressed in the deed ; and we are of opinion, that the deed itself furnishes no evidence of consideration. Taking the whole deed together, the inference is irresistible, that the defendant never bound himself by any covenant or agreement which could be enforced, to support or maintain the lessor of the plaintiff. Now, the defendant has not signed and sealed the deed ; and the only consideration expressed, is the stipulation contained in the last clause of the deed, by which the whole deed is render* ed conditional, depending on the defendant’s supporting the lessor in the manner therein stipulated. The recital, that the defendant had agreed to support the lessor during his natural life, does not fairly import any other agreement than the one contained in the deed; and that leaves it to the option of the defendant either to support the lessor, or to suffer the deed to become void, by withholding the support. If there had existed any agreement, by which the defendant was bound, absolutely, to support the lessor, it was incumbent on the defendant to have produced it; but in the absence-of such an agreement, we are bound to say, there was no consideration for the deed. We do not intend to discuss or decide the point, whether any other consideration than money is sufficient in a deed of bargain and sale; and the deed under consideration can operate only as a deed of bargain and sale. The authorities bearing on that question, were examined in the case already cited. There may be room for doubt, and it is not necessary for the decision of this cause, to examine or decide that point.
Judgment for the plaintiff.